IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-83,576-02


                      EX PARTE CHARLES HIRSCH, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. F-2007-1760-A IN THE 16TH DISTRICT COURT
                          FROM DENTON COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: September 14, 2016
DO NOT PUBLISH